DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
The specification is missing the section “brief summary of the invention”.  
Appropriate correction is required.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims are inconsistently formatted.  Some limitations end with semi-colons, some end with commas, and others end with nothing at all.  Uniformity is recommended.  Conventional practice is to end limitations with semi-colons.
In claim 11, the first limitation recites “baseline response” and the second limitation recites “base line response”.  In particular, the term “baseline” is one word in the first limitation and two words in the second limitation.  Uniformity is recommended.
Claim 17 is missing the term “the” between “conducting” and “musical performance” in line 7 of the claim.  
Dependent claims 18-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Double Patenting
It is noted that the instant application is substantively equivalent to Applicant’s copending application, US No. 16/932,550, with at least a majority of the claims reciting the same or related limitations.  Future amendments in either application may necessitate a double patenting rejection.  Thus, Applicant is advised that any future amendments be made with the other application in mind to further delineate the two applications, cancelling claims from all but one application, or filing a terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 17, it is unclear where the claimed “one or more measurements of the user” come from to be the basis for the determining step.  With particular respect to claim 17, claim 17 is silent regarding any structural means related to the one or measurements.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-9 and 18-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claims 7 and 20 each recite the limitation "the set of arm movements" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the mental state of the user" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the baseline mental state" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The terms “mental state” and “baseline mental state” in claim 16 are relative terms which renders the claim indefinite. The term “mental state” and “baseline mental state” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree. For instance, the specification merely recites in results-based language relating musical elements to an effect on the user’s mental state and also analyzing user experiences from other users (e.g., users within a general population, users sharing similar physical, biological, or neurological characteristics) (see para. 15 and 33 of the specification), but never identifies or examples what a user’s mental state is or may be in the instant application or how physical, biological, or neurological characteristics relate to or represent mental states.  In particular, there is no indication that a claimed “mental state” refers to a particular mood, emotion, attitude, consciousness, attention, focus, fatigue, stress level, or cognitive/neurocognitive state of the user.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  

Claim 16 recites the limitation "a second request to the electronic device" in line 6 of the claim.  However, it is unclear what constitutes a first request to the electronic device as neither claim 16 nor its parent claim 1 recite a first request to the electronic device.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 2, 5, 7, 10, 13-15, and 17-20, the disclosure fails to provide sufficient written description for “determining, based on one or more measurements of the user while the user is conducting musical performance, one or more changes to one or more musical elements of the musical performance that improve the user's response to the traumatic event” in claims 1 and 17, “determining, based on one or more additional measurements of the user while the user is conducting the revised segment, one or more additional changes to the one or more musical elements of the revised musical performance that improve the user's response to the traumatic event” in claims 2 and 18, “detecting a set of arm movements of the user, the set of arm movements corresponding to movements conducting the musical performance; and determining, based on the set of arm movements of the user, the one or more changes to the one or more musical elements of the musical performance that improve the user's response to the traumatic event” in claims 5 and 19, “obtaining one or more changes to one or more visual elements of the musical performance that improve the user's response” in claims 7 and 20, “determining a set of changes to one or more musical elements of the musical performance that improve the user's response to the traumatic event” in claim 10, “wherein determining the set of changes to the one or more musical elements of the musical performance comprises: analyzing a plurality of changes to one or more musical elements of one or more previously-provided musical performances provided to one or more users; and selecting one or more of the plurality of changes that improved responses the one or more users” in claim 13, “assigning a weight to each of the plurality of changes to the one or more musical elements, wherein selecting the one or more of the plurality of changes comprises selecting the one or more of the plurality of changes based on a weighted value of each of the plurality of changes to the one or more musical elements” in claim 14, and “assigning a first weight to a first change of the plurality of changes, wherein the first change was previously selected by the user; and assigning a second weight to a second change of the plurality of changes, wherein the second change was previous selected by another user” in claim 15 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In addition to the lack of sufficient written description regarding determining a user’s mental state, the disclosure similarly fails to provide sufficient description for associating musical elements of the musical performance with improving the current mental state of the user.  For instance, para. 10 of the specification identifies a musical element as “any element of the musical performance that changes audio or visual aspects of the performance.  Examples of the musical elements include, but are not limited to, tempo, volume, dynamics, cuing certain performers (e.g., for the concertmaster to begin, for the woodwinds to stop playing), as well as other elements that affect audio or visual aspects of the musical performance.”  This is followed by para. 12 and 13 which recite, in results-based language that sensor data are aggregated and analyzed to determine which musical elements are positively or negatively received by the user. Therefore, the disclosure at best merely recites that these limitations are performed in results-based language without providing the necessary description of the steps, calculations, or algorithms for performing the claimed functionality. Dependent claims 2-9, 11-16, and 18-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 10-12, the disclosure fails to provide sufficient written description for “determining the user’s response to a traumatic event after the user experiences the segment of the musical performance” in claim 10, “determining a baseline response to the traumatic event” in claim 11, and “determining at least one of physical, biological, and neurological measurements of the user, wherein determining the baseline response to the traumatic event comprises determining whether the at least one of the physical, biological, and neurological measurement of the user is at or above a corresponding threshold physical, biological, and neurological measurement” in claim 12 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). See, for example, at least para. 12-15 of the specification. In particular, the specification merely recites in para. 12 that sensors “measure one or more physical, biological, or neurological measurements of the user to determine the user’s response to the traumatic event and how the user’s response is affected by the musical performance” and then lists off a non-limiting variety of sensors in primarily means-plus-function language (i.e., facial recognition sensors, heart rate sensors).  Para. 14 and 48 also discuss a baseline response of the user in results-based language, but are silent regarding any substantive detail for determining a baseline.  Most importantly, the disclosure is silent regarding analysis of the collected data to determine a response of the user.  Therefore, the disclosure at best merely recites that these limitations are performed in results-based language without providing the necessary description of the steps, calculations, or algorithms for performing the claimed functionality.  Dependent claims 11-16 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 12, and 20, the disclosure fails to provide sufficient written description for Dependent claims 2-11, 13, 14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 16, the disclosure fails to provide sufficient written description for “determining a second musical performance that improves the mental state of the user to achieve the baseline mental state” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In addition to the indefinitely regarding a user’s mental state and baseline mental state, the disclosure similarly fails to provide sufficient description for associating musical elements of the musical performance with improving the mental state of the user.  Para. 10 identifies a musical element as “any element of the musical performance that changes audio or visual aspects of the performance.  Examples of the musical elements include, but are not limited to, tempo, volume, dynamics, cuing certain performers (e.g., for the concertmaster to begin, for the woodwinds to stop playing), as well as other elements that affect audio or visual aspects of the musical performance.”  This is followed by para. 12 and 13 which recite, in results-based language that sensor data are aggregated and analyzed to determine which musical elements are positively or negatively received by the user.  Para. 15 and 33 of the specification are the only parts of the disclosure that discuss a mental state of the user.  However, para. 15 merely recite in results-based language that the system aggregates prior biological and neurological expressions of the user in response to interacting with musical performances and categorizes musical elements as to whether they improve the user’s mental state, negatively impact the user’s mental state, or have little effect on the user’s mental state and para. 33 merely recites that modifications to a musical performance are applied to improve the user’s mental state with no disclosure of what a mental state is in the instant application nor any correlation of biological and neurological expressions to a user’s mental state, let alone any disclosure of a baseline mental state or associating a musical performance to an effect on the user’s mental state.  Therefore, the disclosure at best merely recites that this limitation is performed in results-based language without providing the necessary description of the steps, calculations, or algorithms for performing the claimed functionality. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to methods and a product which falls under the four statutory categories (STEP 1: YES).
However, independent claims 1 and 17 recite providing a simulation of a traumatic event to a user; providing a segment of a musical performance to a user; determining, based on one or more measurements of the user while the user is conducting musical performance, one or more changes to one or more musical elements of the musical performance that improve the user's response to the traumatic event; and applying the one or more changes to the one or more musical elements to revise the segment of the musical performance.
Independent claim 10 recites receiving data indicative of a segment of a musical performance provided to a user; determining the user’s response to a traumatic event after the user experiences the segment of the musical performance; and determining a set of changes to one or more musical elements of the musical performance that improve the user’s response to the traumatic event.
The dependent claims further recite providing a revised segment of a musical performance to a user; determining, based on one or more additional measurements of the user while the user is conducting the revised segment, one or more additional changes to the one or more musical elements of the revised musical performance that improve the user's response to the traumatic event; and applying the one or more additional changes to the one or more musical elements to revise the segment of the musical performance; providing a second simulation of the traumatic event to the user, wherein the second simulation of the traumatic event is provided to the user before the revised segment of the musical performance is provided to the user; or providing a second simulation of the traumatic event to the user, wherein the second simulation of the traumatic event is provided to the user after the revised segment of the musical performance is provided to the user; or detecting a set of arm movements of the user, the set of arm movements corresponding to movements conducting the musical performance; and determining, based on the set of arm movements of the user, the one or more changes to the one or more musical elements of the musical performance that improve the user's response to the traumatic event; wherein detecting the set of arm movements of the user comprises detecting one or more movements of a conducting device held in an arm of the user; or providing a visual display of the segment of the musical performance to the user; and in response to detecting the set of arm movements: obtaining one or more changes to one or more visual elements of the musical performance that improve the user's response; applying the one or more changes to the one or more visual elements to revise the segment of the musical performance; and providing a visual display of the revised segment of the musical performance to the user; wherein providing a visual display comprises providing a visual display of a performance vista of the musical performance, and wherein applying the one or more changes to the one or more visual elements comprises changing the performance vista of the musical performance; or wherein providing a visual display comprises providing a visual display of a performer of the musical performance, and wherein applying the one or more changes to the one or more visual elements comprises removing the visual display of the performer; or determining a baseline response to the traumatic event; determining whether the user's response falls short of the base line response; and in response to determining that the user's response falls short of the baseline response, providing a request to revise the segment of the musical performance to incorporate the set of changes; determining at least one of physical, biological, and neurological measurements of the user, wherein determining the baseline response to the traumatic event comprises determining whether the at least one of the physical, biological, and neurological measurement of the user is at or above a corresponding threshold physical, biological, and neurological measurement; or wherein determining the set of changes to the one or more musical elements of the musical performance comprises: analyzing a plurality of changes to one or more musical elements of one or more previously-provided musical performances provided to one or more users; and selecting one or more of the plurality of changes that improved responses the one or more users; assigning a weight to each of the plurality of changes to the one or more musical elements, wherein selecting the one or more of the plurality of changes comprises selecting the one or more of the plurality of changes based on a weighted value of each of the plurality of changes to the one or more musical elements; assigning a first weight to a first change of the plurality of changes, wherein the first change was previously selected by the user; and assigning a second weight to a second change of the plurality of changes, wherein the second change was previous selected by another user, wherein the first change has a greater weight than the second change; or receiving data indicative of a segment of the musical performance provided to a user; determining a second musical performance that improves the mental state of the user to achieve the baseline mental state; and providing a second request to provide the second musical performance to the user.
The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it merely describes recording and presenting audiovisual materials to a person and then assessing a reaction to the presented materials in an iterative fashion.  This also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) with the aid of pen and paper but for the recitation of generic computer components.  Note that even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a conducting device (claim 6), an electronic device (claims 10 and 16), a system (claim 17), a storage medium (claim 17), one or more processors (claim 17) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is evidenced by at least Fig. 1 which illustrates the components as stock images and Fig. 2 and 3 which illustrate the claimed invention as a software application.  Further evidence is provided by the specification.  See, for example, at least para. 12, 18, 19, 23-26, 30, 35, 36, and 42. For instance, para. 12 lists out a plethora of non-descript sensors that are mainly identified in means-plus-function and para. 19 which identifies that a conducting device is merely “a device the user waves around when conducting music” and then provides a non-limiting list of examples to include electronic and non-electronic means and even merely a sensor in the environment to detect hand/arm movement. Thus, the conducting device is not any particular device.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, the claimed performance of steps is wholly encompassed by the judicial exception as identified in Step 2A, Prong 1 above, as they merely amount to collecting information, analyzing the information, and outputting the results of the collection and analysis.  This further identifies that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For example, while the claims and the disclosure identify that the claimed invention is to “improve a user’s response to a traumatic event”, it is silent regarding any treatment for a disease or medical condition, let alone a particular treatment for a particular disease or medical condition.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.  (STEP 2A, PRONG 2: NO).   
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also, as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For instance, as identified above, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  This further identifies that none of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by deCharms et al. (US 2016/0005320, hereinafter referred to as deCharms).

Regarding claims 1 and 17, deCharms teaches a method (claim 1) and a system (claim 17) to improve a user’s response to a traumatic event, comprising:
providing a simulation of a traumatic event to a user (deCharms, para. 136, “The user may be presented with a stimulus or an instruction to generate or inhibit/prevent a memory of a past experience that they have had.  Memories may include traumatic memories, memories of a loss or lost person, memories of something that induces sadness…  The software may collect input from the user regarding such memories, including recorded audio, speech, text, images, video or other input.  This information may then be used as stimuli to present back to the user to induce or inhibit such memories, or as a part of training.”);
providing a segment of a musical performance to a user (deCharms, para. 123, “a user may be provided with music or musical sounds or pleasant or unpleasant sounds to listen to during practice of mental exercises or to remember and create a mental experience of.”); 
determining, based on one or more measurements of the user while the user is conducting musical performance (deCharms, para. 315, “the musician might be shown music and mentally envision himself conducting.”  Para. 408, “The method also includes providing, by a second output component of the computing device, an instruction for the user to perform a mental rehearsal comprising instructing the user to generate an internal felt sense of the imagined perception, experience or activity. The method further includes providing, on a display screen of the computing device, a moving object, wherein motion of the object is configured to guide timing of the mental rehearsal. The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense, the input comprising an overt response from the user.”), one or more changes to one or more musical elements of the musical performance that improves the user’s response to the traumatic event (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); and
applying the one or more changes to the one or more musical elements to revise the segment of the musical performance (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”).

Regarding claims 2 and 18, deCharms teaches the method of claim 1 and the system of claim 17, further comprising:
providing a revised segment of the musical performance to the user (deCharms, Fig. 16, Present content and/or instruction 1340; para. 235, “Content may be presented to the user”); 
determining, based on one or more additional measurements of the user while the user is conducting the revised segment (deCharms, para. 315, “the musician might be shown music and mentally envision himself conducting.”  Para. 408, “The method also includes providing, by a second output component of the computing device, an instruction for the user to perform a mental rehearsal comprising instructing the user to generate an internal felt sense of the imagined perception, experience or activity. The method further includes providing, on a display screen of the computing device, a moving object, wherein motion of the object is configured to guide timing of the mental rehearsal. The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense, the input comprising an overt response from the user.”), one or more additional changes to the one or more musical elements of the revised musical performance that improve the user's response to the traumatic event (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); and 
applying the one or more additional changes to the one or more musical elements to revise the segment of the musical performance (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”).

Regarding claim 3, deCharms teaches the method of claim 2, further comprising providing a second simulation of the traumatic event to the user, wherein the second simulation of the traumatic event is provided to the user before the revised segment of the musical performance is provided to the user (deCharms, para. 136, “The user may be presented with a stimulus or an instruction to generate or inhibit/prevent a memory of a past experience that they have had.  Memories may include traumatic memories, memories of a loss or lost person, memories of something that induces sadness…  The software may collect input from the user regarding such memories, including recorded audio, speech, text, images, video or other input.  This information may then be used as stimuli to present back to the user to induce or inhibit such memories, or as a part of training.” Para. 396, “the process of creating stimuli or instructions for behaviors may be iterative, with the initial stimuli or instructions for behaviors being fine-tuned.”).

Regarding claim 4, deCharms teaches the method of claim 2, further comprising providing a second simulation of the traumatic event to the user, wherein the second simulation of the traumatic event is provided to the user after the revised segment of the musical performance is provided to the user (deCharms, para. 136, “The user may be presented with a stimulus or an instruction to generate or inhibit/prevent a memory of a past experience that they have had.  Memories may include traumatic memories, memories of a loss or lost person, memories of something that induces sadness…  The software may collect input from the user regarding such memories, including recorded audio, speech, text, images, video or other input.  This information may then be used as stimuli to present back to the user to induce or inhibit such memories, or as a part of training.”  Para. 396, “the process of creating stimuli or instructions for behaviors may be iterative, with the initial stimuli or instructions for behaviors being fine-tuned.”).

Regarding claims 5 and 19, deCharms teaches the method of claim 1 and the system of claim 17, further comprising:
detecting a set of arm movements of the user (deCharms, para. 291, "Continuous Experience Tracking of User", para. 292, "These gestures may also be accomplished without a screen or using other UI controls such as a game controller, touch screen, accelerometer movements, or hand or body part motion tracking." Para. 385, "evaluating the set of behaviors comprises calculating and comparing activation metrics computed for each behavior based on measured activities for the different behaviors. In one variation, the behaviors evaluated are overt behaviors involving a physical motion of the body of the user."), the set of arm movements corresponding to movements conducting the musical performance (deCharms, para. 315, "the musician might be shown music and mentally envision himself conducting." Para. 408, "The method also includes providing, by a second output component of the computing device, an instruction for the user to perform a mental rehearsal comprising instructing the user to generate an internal felt sense of the imagined perception, experience or activity. The method further includes providing, on a display screen of the computing device, a moving object, wherein motion of the object is configured to guide timing of the mental rehearsal. The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense, the input comprising an overt response from the user.");
determining, based on the set of arm movements of the user, the one or more changes to the one or more musical elements of the musical performance that improve the user’s response to the traumatic event (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”).

Regarding claim 6, deCharms teaches the method of claim 5, wherein detecting the set of arm movements of the user comprises detecting one or more movements of a conducting device held in an arm of the user (deCharms, para. 292, “UI controls such as a game controller,…, accelerometer movements, or hand or body part motion tracking”).

Regarding claims 7 and 20, deCharms teaches the method of claim 1 and  the system of claim 17, further comprising:
providing a visual display of the segment of the musical performance to the user (deCharms, para. 151, “For example, if a user is undergoing training, the software may provide different game worlds, different levels, may score the user, may provide animations, or sounds, and may provide other elements familiar to computer games, educational games, or neurogaming.”  Para. 315, “the musician might be shown music”); and 
in response to detecting the set of arm movements: 
obtaining one or more changes to one or more visual elements of the musical performance that improve the user’s response (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); 
applying the one or more changes to the one or more visual elements to revise the segment of the musical performance (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”); and 
providing a visual display of the revised segment of the musical performance to the user (deCharms, Fig. 16, Present content and/or instruction 1340; para. 235, “Content may be presented to the user”).

Regarding claim 8, deCharms teaches the method of claim 7, wherein providing a visual display comprises providing a visual display of a performance vista of the musical performance, and wherein applying the one or more changes to the one or more visual elements comprises changing the performance vista of the musical performance (deCharms, para. 118, “Stimuli designed to guide the user in a visual mental image task or visualization may include images (for example… the image of a place to imagine or imagine being…); video (for example a video of: a scene to imagine, a scene to imagine being in or imagine one’s reactions in…”  para. 315, “the behavior employed in training may be a mental rehearsal such as a musician rehearsing a piece of music”).

Regarding claim 9, deCharms teaches the method of claim 7, wherein providing a visual display comprises providing a visual display of a performer of the musical performance (deCharms, para. 118, “Stimuli designed to guide the user in a visual mental image task or visualization may include images (for example… the image of a place to imagine or imagine being, the image of a person to imagine being or imagine being with); video (for example a video of: a scene to imagine, a scene to imagine being in or imagine one’s reactions in, a person one is with, a person whom one may imagine being,…”  para. 315, “the behavior employed in training may be a mental rehearsal such as a musician rehearsing a piece of music”), and wherein applying the one or more changes to the one or more visual elements comprises removing the visual display of the performer (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”).

Regarding claim 10, deCharms teaches a method to improve a user’s response to a traumatic event, comprising:
receiving data indicative of a segment of a musical performance provided to a user on an electronic device (deCharms, para. 123, “a user may be provided with music or musical sounds or pleasant or unpleasant sounds to listen to during practice of mental exercises or to remember and create a mental experience of.”); 
determining the user’s response to a traumatic event after the user experiences the segment of the musical performance (deCharms, para. 408, “The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense,”); 
determining a set of changes to one or more musical elements of the musical performance that improve the user’s response to the traumatic event (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”). 

Regarding claim 11, deCharms teaches the method of claim 10, further comprising:
determining a baseline response to the traumatic event (deCharms, para. 313, “threshold of the user's ability to achieve a given physiological response and to correctly perform the task”);
determining whether user’s response falls short of the base line response (deCharms, para. 246, “the software may compare the users result with their expect result based upon past behavior of the user, or past behavior of other users.”  Para. 247, “The performance target may be less challenging when the user fails to achieve success on some number of trials in a row, such as one.”  Para. 313, “The methods, devices, software and systems provided herein may also be used to set appropriate levels of challenge for tasks that are to be undertaken by users either inside or outside of the measurement of physiological information, based upon the patterns of physiological activation that are evoked by those tasks during measurement. When a user fails to be able to correctly perform a task, such as a sensory perception, motor act, or cognitive process, activity patterns are measurably different than in the condition when the user does correctly perform the task.”); and
in response to determining that the user’s response falls short of the baseline response, providing a request to the electronic device to revise the segment of the musical performance to incorporate the set of changes (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”; para. 246, “the software may compare the users result with their expect result based upon past behavior of the user, or past behavior of other users.  These determinations, which may include statistical inference (for example Bayesian inferences of the best course of action to take or best stimuli or instructions to use) may be used in further selections for the user”).

Regarding claim 12, deCharms teaches the method of claim 11, further comprising determining at least one of physical (deCharms, para. 385, “the behaviors evaluated are overt behaviors involving a physical motion of the body of the user”; para. 420, “Computing devices can also include one or more sensors through various states of and around the computing devices can be detected.  For example, computing devices can include one or more accelerometers that can be used to detect motion of the computing devices and details regarding the detected motion (e.g., speed, direction, rotation); one or more gyroscopes that can be used to detect orientation of the computing devices in 3D space; light sensors that can be used to detect levels of ambient light at or around the computing devices; touch and presence sensors that can be used to detect contact and/or near-contact with one or more portions of the computing devices; environmental sensors (e.g., barometers, photometers, thermometers) that can detect information about the surrounding environment (e.g., ambient air temperature, air pressure, humidity); other motion sensors that can be  used to measure acceleration and rotational forces (e.g., gravity sensors, rotational vector sensors); position sensors that can be used to detect the physical position of the computing devices (e.g. , orientation sensors, magnetometers), and/or other appropriate sensors.”), biological (deCharms, para. 61, “These sensors may measure physiological activity (fMRI, realtime fMRI, MEG, fUS (functional ultrasound), fNIRS, EEG, EMG, heart rate, skin conductance, breathing eye movements, movement) or behaviors.”), and neurological measurements of the user (deCharms, para. 61, “These sensors may measure physiological activity (fMRI, realtime fMRI, MEG, fUS (functional ultrasound), fNIRS, EEG, EMG, heart rate, skin conductance, breathing eye movements, movement) or behaviors.” Para. 229, “The software… may collect physiological data about the user, including brain or neurophysiological data including but not limited to EEG, fMRI, MEG, EMG, GSR, heart rate and pattern, breathing rate and pattern.”), wherein determining the baseline response to the traumatic event comprises determining whether the at least one of the physical, biological, and neurological measurement of the user is at or above a corresponding threshold physical, biological, and neurological measurement (deCharms, para. 313, “threshold of the user's ability to achieve a given physiological response”).

Regarding claim 13, deCharms teaches the method of claim 10, wherein determining the set of changes to the one or more musical elements of the musical performance comprises:
analyzing a plurality of changes to one or more musical elements of one or more previously-provided musical performances provided to one or more users (deCharms, para. 311, “The user may be trained using stimuli, instructions, or exercises previously demonstrated to produce a target brain state.”); and 
selecting one or more of the plurality of changes that improved responses of the one or more users (deCharms, para. 311, “The user may be trained using stimuli, instructions, or exercises previously demonstrated to produce a target brain state.”).

Regarding claim 14, deCharms teaches the method of claim 13, further comprising assigning a weight to each of the plurality of changes to the one or more musical elements, wherein selecting the one or more of the plurality of changes comprises selecting the one or more of the plurality of changes based on a weighted value of each of the plurality of changes to the one or more musical elements (deCharms, para. 246, “The software may make determinations 1405 based upon the users input that may be used to guide additional steps. These determinations may also be made or guided by the guide/provider 1605. For example, the software may compare the users result with their expected result based upon past behavior of the user, or past behavior or other users. These determinations, which may include statistical inference (for example Bayesian inferences of the best course of action to take or best stimuli or instructions to use) may be used in further selections for the user, or for future users.” The use of statistical inference including the example of Bayesian inferences is construed as weighting each change and selecting the one or more of the plurality of changes based on the weighted values since the results of Bayesian inferences are probabilities which can reasonably be construed as weights.).

Regarding claim 16, deCharms teaches the method of claim 1, further comprising:
receiving data indicative of a segment of the musical performance provided to a user on an electronic device (deCharms, para. 123, “a user may be provided with music or musical sounds or pleasant or unpleasant sounds to listen to during practice of mental exercises or to remember and create a mental experience of.”); 
determining a second musical performance that improves the mental state of the user to achieve the baseline mental state (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); and 
providing a second request to the electronic device to provide the second musical performance to the user (deCharms, Fig. 16, Present content and/or instruction 1340; para. 235, “Content may be presented to the user”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US 2016/0005320, hereinafter referred to as deCharms).

Regarding claim 15, deCharms teaches the method of claim 14, further comprising:
assigning a first weight to a first change of the plurality of changes, wherein the first change was previously selected by the user and assigning a second weight to a second change of the plurality of changes (deCharms, para. 187, “The user may make inputs that may serve as ratings of portions of the output, stimuli, or instructions that the user has received. The user may make inputs that may serve as ratings of the experiences that the user has had as a result of the output, stimuli, or instructions that the user has received. For example, a user may rate a stimulus using a binary rating, such as thumbs up or thumbs down. A user may rate a stimulus using a Likert scale, slider, or other UI element to indicate the level of their rating. A user may rate a stimulus using qualitative, written, or spoken input.”). 
deCharms also teaches “create a rating measure for each stimulus component based on one or more of the user's ratings of this stimulus component, or other user's ratings of this stimulus component. This rating may be used to determine the timing, frequency, or probability of presenting this output stimulus or instruction to the user, or to future users. Stimuli that have been more highly rated may be presented with higher probability. An algorithm may be provided that seeks to balance collecting input regarding stimuli to assess an accurate determination of reactions to these stimuli and receive resultant ratings, while also attempting to present stimuli which have higher ratings.”  See deCharms at para. 188.
deCharms does not explicitly teach wherein the second change was previous selected by another user, wherein the first change has a greater weight than the second change.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the second change in deCharms to have been previously selected by another user because deCharms teaches that other user’s ratings may be used as identified above.
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the first change to have a greater weight than the second change because deCharms teaches personal customization as identified in the rejections above and it would have been common sense to a person having ordinary skill in the art before the effective filing date of the claimed invention for personal customization to weight a change selected by the user higher than a change selected by a different user as personal customization is merely designing or producing something that meets a user’s individual requirements.  Thus, a user’s individual requirements will necessarily rate higher than another user’s requirements leading to weighting a first change selected by the user higher a second change previously selected by another user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al. (KR 2001-0076489) discloses a virtual musical performance device using a sensor and head mounted display.
Nishitani et al. (US 2001/0015123) discloses a virtual performance interface system that uses motion detection.
Sorensen (US 2006/0166620) discloses a virtual reality system that includes interactively conducting music through gestures and cues.
Kelusky et al. (US 2008/0267447) discloses mobile, virtual therapies including music therapy and music performance instruction.
Kanda (US 2016/0063101) discloses recommending music content similar to the current state or stress level of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715         

/JAMES B HULL/Primary Examiner, Art Unit 3715